MORRISON, Judge.
This is an appeal from an order denying appellant bail, after indictment for murder in three cases numbered 1771, 1772 and 1773 in the District Court of Kleberg County.
After a careful consideration of the record, we conclude that appellant is entitled to bail in the sum of $15,000 in each of the three cases. The judgment of the trial court denying bail is reversed, and the appellant will be admitted to bail and released from custody upon the execution by him of a bond in the sum of $15,000 in each of the three cases, with good and sufficient sureties, conditioned and approved as the law directs.
Ordered accordingly.